Citation Nr: 1133038	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  05-10 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Edward M. Farmer, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969. 

This matter comes before the Board of Veterans' Appeals (Board) from March 2004 and August 2006 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) that granted an initial rating of 30 percent for PTSD, effective September 17, 2003.

In August 2008, the Veteran presented testimony at a Travel Board hearing before the undersigned.  In November 2008 and April 2010, the Board remanded the claim for additional development.

The Board recognizes that in July 2011 correspondence from his representative, the Veteran requested a videoconference hearing before the Board.  VA regulations provide that a hearing on appeal will be granted upon request by the Veteran or the Veteran's representative.  38 C.F.R. § 20.700 (2010).  Here, the Veteran already requested and was provided a hearing on appeal before the Board in August 2008.  During that hearing, the Veteran presented testimony regarding the issue of entitlement to an increased initial rating for PTSD currently on appeal.  As the Veteran has already been provided a hearing on appeal, the Board finds that remand for another hearing is not warranted.


FINDING OF FACT

The Veteran's PTSD has been productive of no more than occupational and social impairment with occasional decrease in work efficiency with intermittent inability to perform occupational tasks with depression, anxiety, sleep impairment, panic attacks, and mild memory loss, but with otherwise satisfactory routine behavior, self-care, and normal conversation. 


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for a psychiatric disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2010).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § Part 4 (2010).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2010).

Under the General Rating Formula for Mental Disorders, a 30 percent rating is assigned for PTSD when the psychiatric condition produces occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety, suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is assigned for PTSD when the psychiatric condition produces occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for PTSD when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

A 100 percent rating is assigned when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2010). 

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436  (2002).

The Veteran claims that his PTSD is more severe than as indicated by his current 30 percent rating.

On VA examination in November 2003, the Veteran reported that he had not received any treatment for mental disorders.  He reported that the Iraq war had brought back memories of Vietnam and that recently, he seemed to be obsessed with the Vietnam War and was dwelling on it constantly.  He reported that he avoided people and conflicts and indicated that his wife told him his personality had changed in the last six months.  He recounted the events of his Vietnam experience and was on the verge of tears during a description of one battle.  He reported his work history to include work as a truck driver and later in a warehouse for the same company.  He reported two marriages.  The first marriage lasted for 30 years, produced one child, and ended in divorce because they had grown apart.  He had been married to his second wife since June 2000.  

On mental status examination, the Veteran was friendly and cooperative.  His mood was euthymic for the most part, although he became upset after discussing traumatic events in Vietnam.  He denied suicidal thoughts but admitted to having problems with wanting to kill himself in the past.  He reported that his sleep was okay with the use of a machine for sleep apnea.  He dreamed some about what happened in Vietnam.  He reported that he avoided people and did not want to be close to anyone.  He used to sleep with a gun by his bed but his wife no longer allowed that.  He denied flashbacks but reported that he spent a lot of time thinking about Vietnam.  He reported that he was guarded and somewhat jumpy.  He also had anger problems but managed to control them.  He denied hallucinations, and delusions of reference or paranoia could not be elicited.  His memory was intact.  He was not asked about panic attacks.  Following psychological testing, the examiner diagnosed PTSD and assigned a GAF score of 70 indicating mild symptoms.  The examiner also noted excessive alcohol consumption secondary to PTSD.

Thereafter, the Veteran began receiving VA mental health treatment in May 2004.  He reported "seeing" Vietnam every day.  He attended group therapy where he was an active participant but noted to be quiet and shy.  In June 2004, the Veteran started to have trouble sleeping and racing thoughts.  In July 2004, the Veteran continued to participate and share in group therapy and reported symptoms of depression and avoiding others.  In individual therapy, the Veteran was neat and clean in appearance and reported that his mood went up and down.  He was having sleeping problems and felt like his unit reunion exacerbated his symptoms.  However, he said he enjoyed seeing most of the people at reunions and helped chair the reunion a few years back.  He denied suicidal ideation but reported drinking daily.

A July 2004 VA mental health intake note, based on the November 2003 VA examination, indicated the Veteran's symptoms to include depression, trouble sleeping, thoughts of harming himself at times without plans to act, and feelings that everyone is against him.  The Veteran admitted to putting a gun to his head while thinking about a suicide attempt seven or eight years earlier.  He reported drinking to relax and put everything out of his mind and noted that it was easier to socialize to some extent.  He reported drinking mostly at the club.  He reported attending his unit reunion and noted that he had been having psychiatric problems since going to the first reunion in 1998.  He was friendly and cooperative, although somewhat agitated at times when talking about events of the reunion and Vietnam.  His mood was somewhat blunted and his affect was fairly appropriate.  He denied current suicidal thoughts, and there was no psychosis elicited.  Judgment and insight were fairly good.  PTSD was diagnosed and a GAF score of 55 was assessed.

In August 2004, the Veteran reported nightmares once every other week and flashbacks on a regular basis.  He had thoughts of Vietnam almost every day, but preferred not to talk about his Vietnam experience.  The recent news about the war made him depressed, and he reported significant problems with sleep.  He also reported that he had problems trusting others and thought that others were against him.  He reported that sometimes he felt a little depressed but denied feeling depressed on a regular basis.  He reported serious suicidal ideation about 10 years prior because of "life" in general, and after that had occasional suicidal thoughts without intent or plan to harm himself or others.  He denied hallucinations and problems with anger and anxiety.  Mental status examination was essentially normal, other than a constricted affect.  PTSD, rule out depressive disorder, and rule out alcohol abuse were diagnosed, and a GAF score of 58 was assessed.

Thereafter, the Veteran continued to attend group therapy.  In August 2004, he shared that he was attending his unit reunion where he bonded with other veterans.   In October 2004, it was noted that the Veteran did not share a great deal in group therapy as his trust level for the group remained low.  During individual therapy that month, the Veteran was neat and clean in appearance, and he fidgeted a lot when talking about issues that made him uncomfortable.  He reported a hard time talking in group therapy.  However, he liked reunions as those who attended the reunions were guys he could talk with and relate to.  That month, the Veteran reported that medication helped with his sleep and he noted improvement in his nightmares.  

In November 2004, the Veteran reported a difficult time with the holidays due to experiences in Vietnam on Christmas day.  Therefore, he tried to plan things with family and other Veterans.  In December 2004, the Veteran reported that he had about 10 people over for dinner but found himself isolating the next day.  That month, he also reported trouble sleeping, a racing mind, feeling out of control, and a lot of intrusive thoughts about Vietnam.  However, he called a fellow Veteran with whom he served and was perked up after talking to him.

In January 2005, the Veteran was rated as moderate in symptoms and identified the main themes that affected him as trust, fear, purpose, and death.  He was also noted to have trust issues in group therapy.  In February 2005, the Veteran reported that he felt a little better expressing his feelings in group was talking more frequently about his Vietnam experiences with his wife.  He reported continued nightmares, though his mood was reasonably stable.  He was pleasant and cooperative, although his affect was slightly anxious.  Later that month, he reported a couple of thoughts of suicide since starting VA treatment but did not think he would do anything.  Due to his thoughts of suicide, he was given a GAF score of 55.  

In April 2005, the Veteran shared that he was an active member of the VFW and at times drank to self-medicate and forget about intrusive thoughts of Vietnam.  He also reported continued trouble sleeping and problems with trust, indicating that his wife and a couple of buddies he served with were the only people he trusted completely.  During individual therapy that month, the Veteran reported feeling depressed with knots in his stomach, adding that he had stopped his medication and then restarted it.  He was having a lot of trouble sleeping and racing thoughts and did not seem to enjoy anything.  He reported irritability, increased drinking, and feelings that those at work were trying to stab him in the back.  In May 2005, the Veteran reported that group therapy helped him to relax.  He was still having some nightmares and intrusive memories, but his symptoms were manageable at that time.  The medications helped him to be more calm and less irritable, and he reported that he was not feeling that others were out to get him.

In June 2005, the Veteran appeared fairly good.  He reported that he had tried to stop his medications and things became bad in that he was irritable, depressed, and thinking about hurting himself.  He reported continued trouble sleeping and a racing mind.  He and his wife went on vacation and he did not drink as much as he thought he would.  He reported that all those in his unit were 100 percent rated by the VA except for him and he thought that it was his working that was keeping him from getting a higher percentage.  He stated that he was his own boss and worked independently, however, and if that were not the case, he would not be able to work.  During group therapy that month, the Veteran reported that he was active with the VFW and helped to bring the Traveling Vietnam Wall to his area a few years ago and again in the upcoming year.

In July 2005, the Veteran reported going to the Daytona 500 and seeing fireworks, which did not affect him because he knew they were coming.  He also shared that reunions had been healing for him and he was planning on attending a reunion later that year.  In August 2005, the Veteran was doing well except for trouble sleeping at night.  He denied significant problems with nightmares but continued to have intrusive memories of Vietnam.  His mood was good and his affect constricted.  His sleep medication was increased.  During September 2005 individual therapy, the Veteran's mood was depressed and he reported that his mind was racing all the time.  He stopped his sleeping medication but restarted it again and felt that he was doing a little better.  He reported trouble concentrating at work and had been making mistakes, which he caught himself.  He also reported that at his reunion he shared with a fellow Veteran things that he had not previously shared with anyone else.  However, he continued to have a fence up to keep from being hurt.

During October 2005 VA treatment, the Veteran reported that he was sleeping better.  However, work was stressful and he was having a harder time going to work.  He reported hypervigilance and stated that he investigated strange noises.  In group therapy that month, he reported intrusive thoughts of Vietnam and seeing faces of those he was in combat with.  In November 2005, the Veteran reported that he had a nice Thanksgiving with the family, and that he and his wife brought his wife's family in from out of town.  He was also going to celebrate the anniversary date of his surviving a shot to the chest that hit his ammunition belt and ricocheted, noting that he would celebrate that it was not his time to die.  He related that sharing with group was good, but that he had trouble trusting and kept a lot to himself.  On psychiatric follow-up that month, the Veteran reported that the medication was helping his sleep and he did not remember his nightmares.  He also reported feeling depressed but not on a daily basis.  A GAF score of 55 was assigned.  During December 2005 group therapy, it was noted that the Veteran appeared to enjoy being with the group.

In January 2006, the Veteran testified at an RO hearing regarding his PTSD.  He stated that he had been attending group therapy and been taking medication.  He reported a decline in GAF scores and reported symptoms of depression, nightmares, and panic attacks once or twice per week.  He testified that he maintained contact with his son from his first marriage, and, although they kind of disagreed on a few things, they get along just fine.  He then proceeded to state that they used to be close but now the relationship was kind of cold and that they had a couple of major disagreements.  The Veteran felt his patience affected the relationship.  He reported a good relationship with his wife.  However, he tried to keep to himself and denied involvement in social groups.  Regarding work, he testified that he had been working at his present job in a warehouse for 25 years and that he got along well with the other person he worked with, who was also a Vietnam veteran.  He denied disciplinary actions or altercations with other employees.

In January 2006 the Veteran's sleep was more restless and after watching a video about Vietnam in group therapy, the Veteran's jaw was thumping, he was flushed,  and appeared to be visibly shaking.  In February 2006, the Veteran discussed attending the Daytona 500, and in March 2006, he reported that would be painting his new home.  At that time, he was doing fair, although he his mood was depressed and anxious at times, his affect was constricted, and he continued with nightmares.  A GAF score of 53 was assessed.  Also in March 2006, the Veteran reported that he enjoyed traveling and that he and his second wife had a good relationship.  In April 2006, the Veteran was noted to be an active and supportive participant in group therapy, but also to be confrontive of others.  Thereafter, in May 2006, the Veteran was in a joking mood and was socializing with others and in July 2006 he reported having more positives than negatives.  

In August 2006, the Veteran reported feeling that his 30 percent rating for PTSD was not fair and noted that he was only working because he was by himself and isolated.  Otherwise, he felt he would not be working.  He was assigned a GAF score of 51 that month.  In September 2006, the Veteran discussed attending his unit reunion and reported emotional numbing, nightmares, and some flashbacks.  He reported he had fun at his unit reunion and also indicated that he and his wife had a fairly good time together, but that she knew when to leave him alone.

In October 2006, the Veteran reported attending and participating in the Traveling Vietnam Wall ceremony and became choked up when he spoke about the event.

In November 2006, his mood was euthymic and his affect was constricted.  He continued to complain of emotional numbing, nightmares, and flashbacks.  However, he was sleeping with medication and he discussed going on vacation.  A GAF score of 52 was assessed that month.  In group therapy that month the Veteran was active and reported that due to an auction, he was unable to participate in Veteran's day activities as he would have liked to.  During a November 2006 VA examination for hypertension, the Veteran reported that he had been going to Vietnam reunions since 1999, which seemed to trigger his PTSD symptoms.  Overall, however, he felt more calm than he did in 1999 when he received his initial diagnosis of PTSD.  From December 2006 to February 2007, the Veteran was an active participant in PTSD group therapy.  In March 2007, he was assigned a GAF score of 52.

On VA examination in April 2007, the Veteran reported symptoms to include sleep disturbances, nightmares, flashbacks, feeling nervous all the time, depression, anger, a short temper, thoughts of Vietnam, and hypervigilance.  He reported alcohol use and indicated that it helped him to forget things about Vietnam and life in general.  He reported thoughts of suicide on several occasions and indicated that seven or eight years prior, he put a pistol to his head.  He denied suicidal and homicidal ideations and hallucinations.

Regarding social functioning, the Veteran reported that he was living with his second wife of seven years.  His first marriage had lasted for 30 years and he had one son from that marriage.  His parents were deceased and he had three sisters.  He reported a fair relationship with his family.  Occupationally, he reported a history of work as a truck driver for 10 years, and for the last 12-15 years he worked in a warehouse with one other person, who was also a Vietnam Veteran, which the Veteran felt helped him to work.  On mental status examination, the Veteran was dressed appropriately for the weather and had good hygiene.  He was cooperative and made good eye contact.  Speech was normal, affect was appropriate, and mood was depressed and anxious.  Thought process was organized and there were no delusions, suicidal ideations, or homicidal ideations.  Memory was good and judgment and insight were fair.  

Based on examination of the Veteran, the examiner diagnosed PTSD and assigned a GAF score of 51.  The examiner noted that the Veteran's PTSD symptoms and his work in a warehouse with another Vietnam veteran and then indicated that otherwise, the Veteran was not able to function outside.

Thereafter, in August 2007, the Veteran had a mildly depressed mood and affect.  He reported nightmares, feeling depressed and anxious, and flashbacks on and off.  His medications were increased at that time.  In October 2007, the Veteran reported increased stress due to providing care for his mother-in-law.  He also reported recently attending a reunion and indicated that he liked attending the reunions but that they brought back more Vietnam memories.  He reported nightmares and flashbacks and increased alcohol use.  His mood was fair and his affect was constricted.  Mental status examination was otherwise normal and a GAF score of 51 was assigned.  In December 2007, the Veteran reported minimal stress related to the anniversary date of a major firefight in Vietnam.  He had a restricted affect but an otherwise normal mental status examination.  His primary symptoms were identified as emotional numbing, sleep disturbance, multiple nightmares a week, and intrusive thoughts.  He also attended a dinner at a restaurant with his PTSD group that month.  From December 2007 to May 2008, the Veteran participated in PTSD group therapy during which he was routinely noted to be an active and supportive participant and during which he shared openly with the group.

In June 2008, the Veteran reported thinking about Vietnam every day.  He denied acute family or social problems.  He and his wife decided not to drink from Monday to Thursday, but he did have a few beers over the weekend.  Sleep was reported as fair and personal hygiene and grooming was normal.  Mood was fair and affect was constricted, but mental status examination was otherwise normal.  A GAF score of 51 was assessed.  Also in June 2008, the Veteran was an active participant in PTSD group therapy and he shared with the group the benefits of traveling and scuba diving.  During July 2008 group therapy, the Veteran was easily engaged and involved in the group process.  

During his August 2008 Board hearing, the Veteran testified that he experienced panic attacks two to three times per week which occurred both at work and at home.  He reported that if he got stressed at work, it increased the panic attacks.  He also testified that he experienced some memory loss, including names of people, and that he would forget mid-task what he was doing and have to start all over again.  He also reported problems with motivation.  Regarding social relationships, the Veteran testified that there were people who did not like to be around him, but at home it was just him and his wife, and she gave him space.  At work, he only worked with one other person and they were not together all the time so there were no big issues.  The Veteran testified that his medications had increased and that he had trouble talking at group therapy.  The Veteran testified that he did not like crowds but went out once a week to get food and bring it home.  Regarding hobbies, the Veteran reported that he had a tractor that he started rebuilding about a year and a half ago, but it was still apart.  He reported being a member of the VFW, but indicated that he did not visit there much anymore.

Thereafter, the Veteran was seen in November 2008 at which time he reported that he had not attended his PTSD groups lately.  He reported that he was doing fair.  Medications helped his mood and helped with sleep but a couple of nights he had racing thoughts and felt restless when he went to bed.  He reported nightmares of his Vietnam experiences on and off.  During the daytime, he denied flashbacks or acute anxiety.  He denied drinking alcohol frequently and also denied any acute family or social problems.  On mental status examination, the Veteran was calm and cooperative with a fair mood and a constricted affect.  Mental status examination was otherwise normal.  A GAF score of 52 was assigned.  Suicide screening at that time was negative.

VA medical records show that the Veteran continued to attend PTSD group therapy in November 2008, January 2009, and February 2009.  In April 2009, the Veteran was seen for a routine psychiatry follow up visit.  He reported that he was attending weekly PTSD groups and was doing fairly well.  He was able to sleep six to seven hours with medication, and he significantly cut back on his alcohol use.  He reported nightmares related to combat once or twice a week.  He was calm and cooperative and his mood was reported as normal.  His affect was constricted.  There was no evidence of psychosis or suicidal or homicidal ideations, intent or plan.  Judgment and insight were normal.  A GAF score of 54 was assessed.  Suicide screening at that time was negative.

On VA examination in November 2009, the Veteran reported increased depression, decreased motivation, a "don't care" attitude, increased intrusive thoughts about a Vietnam experience, increased nightmares, panic attacks a couple of times per week, flashbacks a couple of times per week, avoidance of people and crowds, increased forgetfulness, and a generally irritable and anxious mood.  He reported that when he experienced a panic attack at work, he was able to get away for 15 to 20 minutes.  He also indicated that he was sleeping better with medication.  

Regarding social functioning, the Veteran reported that he was on his second marriage and had been married to his current wife for nine years.  He reported that his current wife was understanding of his PTSD symptoms.  He had a son from his first marriage with whom he maintained some contact.  He also reported that he adopted his current wife's son, who just had a baby and with whom he maintained contact.  He and his wife did not have many friends and just associated with each other and their immediate family.  However, he and his wife went on vacation two or three times per year to Florida or Mexico where the Veteran felt relaxed.  He also enjoyed scuba diving and had gone two times in the last three years, but it was becoming more difficult with age.  He reported attending a reunion with other Vietnam veterans about once a year.  He also walked his dog, watched television, occasionally read western novels, did some yard work, and occasionally vacuumed.  He indicated that when he went to restaurants he would generally get a carry-out meal.  He reported drinking five to six beers two to three times per week.  He denied a history of suicidal attempts or violent behavior or assaultiveness.  Regarding occupational functioning, the Veteran reported that he got along with people at work but noted that he worked with only one other coworker.  He also reported that despite his symptoms, he did not have to take any time off from work during the past 12-month period.

On mental status examination, the Veteran was appropriately groomed, cooperative, and with good eye contact.  Speech was normal and thought process was logical and coherent.  Mood was described as anxious and affect was appropriate.  The Veteran denied delusions and paranoia, but reported some auditory and visual hallucinations in the context of a flashback during which he sees and hears a radioman say "I am hit."  Otherwise, he did not experience hallucinations.  He reported hypervigilance in public areas and indicated that he slept with a baseball bat next to his bed for the past nine years to protect himself in case somebody broke into his house.  He also had passive thoughts of not wanting to live a few months prior.  He indicated that if his wife did not remind him of keeping up with his hygiene, he might go a few days without a shower.  He denied obsessive or ritualistic behavior that interfered with routine activity.  He did report forgetting things recently, but on memory testing he was able to recall three of three objects immediately, and two of three objects after five minutes.  Concentration, abstract ability, insight, and judgment were all good.

Based on examination of the Veteran and a review of the claims file, the examiner diagnosed chronic PTSD and assigned a GAF score of 51.  The examiner noted that the severity did not seem to have changed significantly since the Veteran's last rating examination.  The Veteran reported a depressed mood a few months prior and which had lasted for a few months, but the Veteran was able to pull himself out of it without any medication changes.  The examiner also noted that the Veteran reported ongoing nightmares, intrusive thoughts, panic attacks, and flashbacks, and that although the Veteran perceived that those symptoms had increased since starting group therapy for PTSD, the examiner stated that it was part of the therapy process and did not necessarily indicate an actual worsening of the disorder.  The examiner indicated that adjusting the Veteran's medications to the optimal level could help further.  The examiner noted that the Veteran described several social activities that he participated in and had been able to continue occupational functioning, and that although he had to take extra breaks when he had an increase in PTSD symptoms at work, that was not a recent change.

VA medical records thereafter show that in April 2010, the Veteran reported that he was working full time and was able to function because he worked with one other person and was not around too many people.  He stated that he did not like to be around people.  His mood and affect were mildly anxious and thought processes were organized and logical.  There was no psychosis or evidence of suicidal or homicidal ideation, intent, or plan.  Judgment and insight were normal.  A GAF score of 54 was assessed.  In July 2010, the Veteran was feeling depressed and had some stress because his adult son moved back home after getting a divorce.  However, he was planning on attending a reunion out of state and was hoping that the reunion would help improve his mood.  Mental status examination at that time revealed normal personal hygiene and grooming, a mildly depressed mood and affect, and thought processes that were organized and goal directed.  There was no evidence of psychosis or suicidal and homicidal ideations, and judgment and insight were normal.  A GAF score of 54 was assessed and the Veteran's medications were increased.  Also in July 2010, the Veteran and his wife participated in a special program for Purple Heart recipients.  VA medical records dated from April 2010 to October 2010 also show that the Veteran attended group therapy, where he was active and involved in group discussions.  There was no evidence of suicidal and homicidal ideation during that period of time.

On VA examination in September 2010, the Veteran reported sleep difficulty, increased nightmares about Vietnam, increased flashbacks occurring about two to three times per week, increased depression, loss of motivation, social isolation, and a "don't care" attitude about things.  He attended group therapy, which he thought could be making his symptoms worse.  

With respect to social functioning, he reported that he spent much of his free time alone or with his wife, and kept his family members at a distance.  He reported that he did not dine out but instead got carry out and ate at home.  He reported that if he did go out, he was vigilant about where he was in a room with eyes on the door.  He also reported going to the VFW after work to have a beer or two and shoot pool by himself.  As far as activities or leisure pursuits, the Veteran reported little to none, including going out to dinner with his wife.  With respect to occupational functioning, the Veteran worked at a warehouse where he had worked for 20 years and he generally liked his job.  It was not stressful and allowed him to stay busy.  He worked with one other person.  On mental status examination, the Veteran was appropriately dressed and groomed.  His mood was depressed and his affect was appropriate and congruent with his mood.  Speech was normal and memory was intact.  Concentration, insight, and judgment were good.  Thought processes were coherent, linear, and goal-directed, and there were no obsessions, suicidal or homicidal ideations, or psychotic symptoms.

Based on the results of the examination and a review of the Veteran's claims file, the examiner diagnosed chronic PTSD and depressive disorder, not otherwise specified.  The examiner assigned a GAF score of 53.  It was noted that the Veteran exhibited generally the same level of psychosocial functional status and quality of life since his last examination.  He continued to have nightmares, flashbacks, depression, poor sleep, and decreasing socializing and motivation as reported on his last examination.  The examiner noted the Veteran's PTSD to cause occasional decrease in work efficiency or intermittent periods of an inability to perform occupational tasks but that the Veteran was generally able to work to a satisfactory functioning level.  The examiner noted that the Veteran took breaks or isolated himself when his symptoms were particularly bad, and the fact that the Veteran worked with only one other coworker and had limited interactions was a positive contributor to his productivity.  The examiner also noted that the Veteran was able to and did socialize with his family and go out despite his psychiatric symptoms.

In an October 2010 statement, the Veteran's wife reported that he had a severe flashback a few months prior that changed him both mentally and physically and resulted in the Veteran experiencing increased nightmares, sleeping difficulty, shaking under stress, increased feelings of distance and distrust towards people, and depression.

In a November 2010 statement, the Veteran's VA treating psychologist related treatment of the Veteran in group therapy since May 2007.  The psychologist observed that the Veteran relied heavily on avoidance strategies to manage severe and pronounced PTSD symptoms.  The psychologist indicated that the Veteran consistently reported sleep disruption associated with nightmares of combat related events, daily intrusive thoughts, emotional numbing that negatively affected his primary relationships, a frequent need to isolate, an inability to trust others, a pervasive sense of feeling vulnerable and on guard, and chronic irritability.  The psychologist indicated that occasionally the Veteran experienced debilitating anxiety and depression that functionally immobilized him for several weeks at a time.  The psychologist then opined that the Veteran's previous examinations did not adequately reflect the level of impairment the psychologist had consistently observed due to the Veteran's successful avoidance strategies.  Furthermore, the examiner felt that the Veteran had been able to remain employed through sheer determination to provide for his family.

Throughout the pendency of this appeal the Veteran has been assigned GAF scores ranging from a low of 51 to a high of 70.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM- IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned.  The percentage rating is to be based on all the evidence that bears on occupational and social impairment. 38 C.F.R. § 4.126 (2010); VAOPGCPREC 10-95 (Mar. 1995), 60 Fed. Reg. 43186 (1995).

Under DSM-IV, a GAF score of 70 is warranted for mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships. GAF scores from 51 to 60 indicate moderate symptoms (flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational or school functioning (e.g., few friends, conflicts with peers or co-workers).

After a review of the evidence, the Board finds that throughout the pendency of this appeal, even at their most severe, the Veteran's symptoms have been no worse than the criteria contemplated by a 30 percent rating under Diagnostic Code 9411: occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety, suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

At no time since the date of service connection has the Veteran been found to have a flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; or difficulty in establishing and maintaining effective work and social relationships.  On the contrary, the Veteran has consistently maintained that he and his wife have a good relationship and the record indicates that they attend veteran-related events and go on vacations together.  He also has reported a fair relationship with family members and indicated that he maintains contact with his son from his first marriage and his adopted son by his second wife.  He has also reported positive relationships with veterans with whom he served during Vietnam and who he sees at annual reunions.  The Board also finds it noteworthy that the Veteran was routinely noted to be an active and supportive participant in group therapy and at times was noted to socialize, laugh, and enjoy himself.  Furthermore, the Veteran has related involvement in social activities, such as going out with his wife once a week; going to the VFW after work to play pool and drink beer by himself; going on vacation with his wife and scuba diving; attending the Daytona 500; attending unit reunions annually; active involvement in the VFW and other Veteran-related activities such as bringing the Traveling Vietnam Wall to his area, a Purple Heart program, and dinner out with his PTSD group; having people over to his house for dinner or to celebrate holidays; and involvement in hobbies such as reading, yard work, and repairing an old tractor.  The Veteran has also reported a positive relationship with his lone coworker and denied receiving disciplinary action at work or having altercations with fellow employees.

The Board acknowledges that there is some evidence of the criteria for a higher 50 percent rating.  For example, the Veteran has provided lay evidence of memory problems, panic attacks two to three times per week, and a lack of motivation.  The Veteran is competent, as a lay person, to report such symptoms of which he has personal knowledge.  Layno v. Brown, 6 Vet. App. 465 (1994).  Nevertheless, the Board considers it significant that contemporaneous mental status examinations during the relevant period on appeal showed the Veteran's memory to be intact and, with limited exception, were negative for evidence of panic or reports of panic attacks.  The Board also finds the Veteran's reports of lack of interest and motivation to be in contrast with the evidence of record showing his active involvement in therapy, veteran-related activities, hobbies, travel, and work.  Furthermore, the Board finds that the evidence indicating panic attacks and lack of motivation do not more nearly approximate a 50 percent rating, particularly in the absence of other symptoms.

The Board has considered evidence submitted by the Veteran's treating psychologist, including a November 2010 statement, in which the psychologist characterized the Veteran's PTSD symptoms as severe and pronounced and found that the Veteran's previous examinations did not adequately reflect the level of the Veteran's impairment.  The psychologist also stated that the Veteran experienced debilitating anxiety and depression that functionally immobilized him for several weeks at a time.  The Board finds that evidence to be of limited probative value.

Specifically, the Board finds that the VA psychologist's statements are unsupported by the VA medical records, which document symptoms that are, at most, moderate in nature.  The Veteran has been noted to be mildly depressed and denied experiencing continuous or daily depression, and the Veteran's lowest GAF score has been 51, indicative of moderate symptoms.  There is no indication in the group therapy notes authored by the same VA psychologist that the Veteran's symptoms were severe, or that the Veteran was ever functionally immobilized, let alone for a period of weeks, due to debilitating anxiety and depression.  In this regard, the Board observes that the Veteran was noted to be an active and supportive participant in group therapy, noted to share and be easily engaged with the group, and even noted to joke, socialize, and enjoy himself on occasion.  Group therapy notes were routinely negative for evidence of suicidal or homicidal ideation and do not otherwise document symptoms indicative of severe impairment.  Regarding the assertion that the Veteran becomes functionally immobilized for a period of weeks due to depression and anxiety, the Board notes that not only are VA medical records negative for evidence to support that claim, but the Veteran has specifically denied losing any time from work due to his psychiatric disability.  As the VA medical records were made contemporaneously with and in furtherance of treatment of the Veteran, the Board finds that they are more probative and persuasive than the November 2010 statement and report from the Veteran's treating psychologist offered in support of a claim for disability benefits.  The credibility and weight to be attached to medical opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Lastly, the Board recognizes, as noted by the Veteran's representative, that the record contains evidence of criteria for an even higher 70 percent rating.  Specifically, the Veteran has reported a history of suicidal ideation.  However, the Board notes that VA medical records and examinations are mostly negative for reports of suicidal ideation and finds that the isolated occasions during the relevant appeal period during which the Veteran did report thoughts of harming himself to be insufficient, even when considered with other evidence of record, to approximate a higher rating.  In this regard, the Board points out that the record is largely negative for the criteria necessary for a 50 percent rating, let alone the criteria for a higher 70 percent rating.  The objective medical evidence does not show disorientation and confusion; neglect of personal appearance and hygiene; impaired impulse control or periods of violence; obsessional rituals; illogical, obscure, or irrelevant speech; near continuous depression or panic affecting the ability to function independently; or an inability to establish and maintain effective relationships.

Based on the foregoing, the Board finds that the pertinent clinical and lay evidence of record indicates that during the relevant period on appeal, the Veteran's psychiatric symptoms have been at most moderate in nature.  In so finding, the Board considers it significant that the September 2010 VA examiner found the Veteran's psychiatric symptoms to cause occasional decrease in work efficiency or intermittent periods of an inability to perform occupational tasks, but that the Veteran was generally able to work to a satisfactory functioning level.  Furthermore, the Veteran's GAF scores, even at their lowest, have not fallen below 51, which is indicative of moderate symptoms.

The Board finds that the evidence collectively demonstrates occupational and social impairment with occasional decrease in work efficiency or intermittent periods of an inability to perform occupational tasks due to such symptoms as depressed mood, anxiety, chronic sleep impairment, panic attacks, and mild memory loss, as required for a 30 percent rating under the rating criteria for Diagnostic Code 9411.

In sum, the Board finds that the Veteran has not been entitled to a rating in excess of 30 percent at any time since the effective date of service connection.  The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999). However, the weight of the credible evidence demonstrates that the Veteran's PTSD symptoms have not warranted increased ratings at any time since the effective date of service connection.  As the preponderance of the evidence is against the claim for an initial increased rating, that claim must be denied. 38 U.S.C.A. § 5107(b) (West 2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The above determinations are based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2010).  However, the regulations also provide for exceptional cases involving compensation.  Ratings shall be based, as far as practicable, upon the average impairments of earning capacity with the additional proviso that VA shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010).  However, the Board finds in this case that the regular schedular standards are not inadequate. 

The Board acknowledges that the Veteran has reported that if it was not for the fact that he worked in an isolated environment with only one other coworker, his service-connected psychiatric disorder would prevent him from working.  The Board also recognizes that on one occasion, the Veteran reported making mistakes at work due to lack of concentration.  However, the record indicates that the Veteran continues to work, enjoys his job, gets along with his coworker, has not received any disciplinary action at work, and has not missed time from work due to his service-connected psychiatric disability.  There is no indication that his overall level of impairment goes beyond that contemplated in the current rating for his psychiatric disorder.  The Veteran's service-connection psychiatric disorder also has not been shown to warrant frequent hospitalization throughout the relevant appeals period, or to otherwise render impractical the application of the regular schedular standards.  In light of the above, the Board finds that remand for referral for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Duties to Notify and Assist the Veteran

Upon receipt of a substantially complete application, VA must notify the Veteran and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the Veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the Veteran about the information and evidence that VA will seek to provide; and (3) inform the Veteran about the information and evidence the Veteran is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the Veteran to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in September 2003 or October 2003, March 2006, August 2006, and May 2008.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the April 2011supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 30 percent for a psychiatric disorder is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


